Citation Nr: 0013927	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-10 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private medical facility from January 4 to 
January 7 in 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from March to 
August in 1964 and from November 1983 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision letter issued by 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Brecksville, Ohio.  In this decision letter, the 
Brecksville VAMC noted that the veteran was hospitalized at a 
private facility from January 2 to January 7 of 1998, granted 
reimbursement of unauthorized medical expenses for the first 
two days of the hospitalization, and denied reimbursement of 
medical expenses for the period from January 4 to January 7.

The Board observes that the veteran also initiated an appeal 
of the evaluations assigned by the RO for his service-
connected pancreas and lupus disabilities in a May 1998 
rating decision.  However, in an October 1998 statement, the 
veteran clarified that he did not, in fact, seek to continue 
his appeal in this regard.  See 38 C.F.R. § 20.204 (1999).


REMAND

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  Parties 
eligible for such payment include: (1) the veteran who 
received the services (or his or her guardian); (2) the 
hospital, clinic, or community resource which provided the 
services; and (3) a person other than the veteran who paid 
for the services.  38 C.F.R. § 17.123 (1999).

Under 38 C.F.R. § 17.120 (1999), to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized, including transportation (except 
prosthetic appliances, similar devices, and repairs), may be 
paid on the basis of a claim timely filed under the following 
circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care and 
services:
(1) for an adjudicated service-
connected disability;
(2) for nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability (does not apply 
outside the States, Territories, and 
possessions of the United States; 
the District of Columbia; and the 
Commonwealth of Puerto Rico);
(4) for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C.A., Chapter 31, and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated in 
38 C.F.R. § 17.48(j) (1999); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
to obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable; 
or treatment had been or would have been 
refused.

In this case, the veteran was hospitalized at Northside 
Medical Center from January 2 to January 7 in 1998, and, as 
noted above, it is the period from January 4 to January 7 
that is at issue in this case.  The hospitalization concerned 
diseases including the veteran's service-connected pancreas 
and renal disabilities.  In its June 1998 decision, the 
Brecksville VAMC indicated that the veteran could have been 
safely transferred to a VA facility on the second day of the 
hospitalization, but the VAMC did not provide any further 
rationale for why the possibility of a transfer could have 
been accomplished first at this point in time, rather than at 
any other time during the veteran's hospitalization.  The 
VAMC also did not provide information as to the availability 
of hospital rooms and the capacity of an available VA 
facility to provide the treatment that the veteran needed.

In view of the absence of clarification of the matters 
detailed above, this case is REMANDED to the originating 
agency for the following development:

1.  The originating agency should review 
the claims file and determine the 
following: (1) whether, and, if so, why, 
the veteran could have been transferred 
to a VA facility on the second day of 
hospitalization, but not earlier; (2) 
whether there existed a VA facility with 
bed space available to provide the 
veteran the needed care at the time of 
his private hospital admission; (3) what 
the earliest date of admission 
eligibility would have been at this 
facility; (4) and when that facility 
would have been able to provide the 
necessary treatment.  If it is determined 
that this treatment could not have been 
accomplished at a VA facility until after 
January 4, 1998, a medical opinion should 
be obtained to ascertain whether or not 
delay past January 4, 1998 would have 
been harmful to the veteran.  All of this 
information should be added to the 
appellate record in the form of a report.

2.  Then, following completion of the 
above action, the originating agency 
should again review the veteran's claim 
of entitlement to reimbursement for the 
cost of unauthorized private medical 
services for the period from January 4 to 
January 7 in 1998, with consideration of 
the provisions of 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, and 17.121 (1999).  
If the veteran's claim is not granted in 
full, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative, who should be 
afforded an appropriate period of time in 
which to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


